COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  TREVOR YARDLEY WATSON,                          §
                                                                No. 08-19-00026-CR
                    Appellant,                    §
                                                                  Appeal from the
  v.                                              §
                                                                372nd District Court
                                                  §
  THE STATE OF TEXAS,                                         of Tarrant County, Texas
                                                  §
                    Appellee.                                     (TC# 1557330R)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 10TH DAY OF AUGUST, 2020.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.